Renewed motion by the respondent, Andrew P Jones, admitted as Andrew Paul Alexander Jones, for reinstatement as an attorney and counselor-at-law. The respondent was admitted to *753the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on August 23, 1995, under the name Andrew Paul Alexander Jones. By decision and order on application of this Court dated January 13, 2003, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against the respondent, and the issues raised were referred to the Honorable Luigi R. Maraño, as Special Referee to hear and report. By opinion and order of this Court dated May 17, 2004, the respondent was suspended from the practice of law for a period of three years, commencing June 17, 2004, based on the Special Referee’s report which sustained four charges of professional misconduct (see Matter of Jones, 7 AD3d 101 [2004]). By decision and order on motion of this Court dated March 5, 2009, the respondent’s motion for reinstatement was denied with leave to renew upon resolution of the complaints pending before the Grievance Committee for the Tenth Judicial District to which all matters involving the respondent were transferred. By decision and order on motion of this Court dated February 1, 2010, the respondent’s renewed motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his fitness to be an attorney. Upon the papers submitted in support of the motion and in relation thereto, and upon the report of the Committee on Character and Fitness dated July 23, 2010, and the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, the respondent, Andrew E Jones, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Andrew Paul Alexander Jones to the roll of attorneys and counselors-at-law. Prudenti, P.J., Mastro, Rivera, Skelos and Dillon, JJ., concur.